 

Exhibit 10.35



PURCHASE AND SALE AGREEMENT

OF HUOP WORKING INTEREST

 

 

Richfield Oil & Gas Company, a Nevada corporation as (“Richfield” or “Buyer”),
MacKov Investments Limited (“Seller”) (collectively Richfield and Seller shall
be referred to as “Parties”) are entering into this Agreement (the “Agreement”).
The Parties agree to the following terms:

 

WHEREAS Seller desires to sell a 0.50% Working Interest (“WI”) in the Deep and
0.25% WI in the Shallow in the Hewitt Utah Overthrust Project (“HUOP”) located
in Sanpete County, Utah;

 

WHEREAS Richfield desires to purchase the WI from Seller in HUOP as described
above;

 

NOW THEREFORE in consideration of the mutual covenants, conditions, and
considerations provided below, Richfield and Seller agree as follows:

 

1.             The Properties. Seller hereby assigns and conveys to Richfield
all of Seller’s ownership in HUOP consisting of a 0.50% WI in the Deep and 0.25%
WI in the Shallow in the HUOP and oil and gas leasehold located in T13S to T14S,
R2E and the western half of T14S, R3E, SLM, Sanpete County, Utah (the
“Properties”).

 

2.              Purchase Price. Richfield shall pay to Seller for the purchase
of all of Seller’s WI in HUOP for the sum of $62,500. The sum payable shall be
paid by the issuance of 25,000 shares of Richfield common stock, valued at $2.50
per share.

 

3.              Effective Date. The conveyance by Seller shall be effective as
of 7:00 a.m. local time, where the Properties are located, on October 1, 2012
(the “Effective Date”). There is currently no production from the Properties.

 

4.              Taxes. Seller shall be responsible for all taxes relating to his
WI in the Properties prior to the Effective Date.

 

5.              Further Assurances, Intent. Seller agrees to execute and deliver
to Buyer all instruments, conveyances, and other documents and to do such other
acts not inconsistent with this Agreement as may be necessary or advisable to
carry out Seller’s intent.

 

6.              Parties in Interest. This Agreement shall inure to the benefit
of and be binding upon Seller and Richfield and their respective successors and
assigns. However, no assignment by any party shall relieve any party of any
duties or obligations under this Agreement unless such relief is granted in
writing by the other party.

 

7.               Complete Agreement. This Agreement constitutes the complete
agreement between the parties regarding the purchase and sale of the Properties.
Where applicable, all of the terms of this Agreement shall survive the closing
of this Agreement.

 

Richfield Oil & Gas Company

 



/s/ Michael A. Cederstrom   Dated:  December 11, 2012 Michael A. Cederstrom,
General Counsel      

 







MacKov Investments Limited

 



/s/ Glenn G. MacNeil   Dated:  December 11, 2012 Glenn MacNeil, President      

 



Page 1 of 1

